At the May Term, 1930, Durham Superior Court, the defendant herein, Willie Massey, was tried upon indictments charging him (1) with the murder of one Floyd Moore, and (2) with the murder of one Dora Moore, which resulted in convictions of murder in the first degree in the first case, and murder in the second degree in the second case, and a sentence of death pronounced on the capital conviction. From the verdict rendered in the first case and judgment entered thereon, the defendant gave notice of appeal to the Supreme Court, but this has not been prosecuted as required by the rules, albeit he was allowed to appeal in forma pauperis.
The case on appeal was settled by agreement 3 October, 1930, and filed here 11 October, 1930. Nothing more has been done. The motion of the Attorney-General must be allowed (S. v. Taylor, 194 N.C. 738,140 S.E. 728), but this we do only after an examination of the record and the case, as the life of the prisoner is involved. S. v. Ward,180 N.C. 693, 104 S.E. 531.
The assignments of error, appearing on the record, are without substantial merit, hence the judgment will be affirmed and the appeal dismissed.
Judgment affirmed. Appeal dismissed. *Page 602